Peters, J.
This is an action by the collector of the town of Dexter, to recover a poll tax assessed upon the defendant as an inhabitant of that town. The facts show that the defendant was not an inhabitant of that town at the time that the tax was assessed. But the plaintiff contends that, as his warrant authorized him to collect the tax, the defendant cannot, in this suit, go behind the warrant and show the tax to be illegal. In support of this position, the case of Nowell v. Tripp, 61 Maine, 426, is relied upon.
But that case falls short of sustaining such a proposition. Nor does the reason for the rule established in that case exist in this. Here, the officer "was not compelled to institute a suit for the collection of the tax, although he might do so. If the plaintiff can prevail here, then the defendant is remitted to a subsequent suit against the town to recover back the tax; in that way requiring two suits, instead of one, to settle the litigation.
We do not think the doctrine enunciated in the case cited needs to be thus extended. Plaintiff nonsuit.
Appleton, C. J., Dickerson, Daneorth, Yirgin and Libbey, JJ., concurred.